UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 14A (RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant / X / Filed by a Party other than the Registrant // Check the appropriate box: / / Preliminary Proxy Statement. / / Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e) (2)). / / Definitive Proxy Statement. / X/ Definitive Additional Materials. / / Soliciting Material under § 240.14a-12. PUTNAM HIGH INCOME SECURITIES FUND PUTNAM MANAGED MUNICIPAL INCOME TRUST PUTNAM MASTER INTERMEDIATE INCOME TRUST PUTNAM MUNICIPAL OPPORTUNITIES TRUST PUTNAM PREMIER INCOME TRUST (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): / X / No fee required. / / Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: June 2014 Dear Shareholder: We have not yet received your vote on important proposals that affect your investment in one or more Putnam closed-end funds. It is urgent that you vote on these important matters today. Voting is easy and will only take a few minutes of your time. The April 25, 2014 shareholder meeting to decide on these proposals for your fund(s) was adjourned because of insufficient participation from shareholders. The meeting will reconvene on June 24, 2014, at 11:00 a.m. The fastest way to vote is by visiting the website listed on your enclosed proxy card. Alternatively, you can vote by returning the proxy card or by calling the telephone number listed on your proxy card (note that this is a touch-tone line). Internet and telephone voting will require your control number, which is also listed on the proxy card. Your vote today will help prevent further solicitation costs, which are borne by all shareholders. Regardless of the number of shares you own, your vote is extremely important. If we do not receive a vote from you, AST Fund Solutions, our proxy vendor, may contact you directly. If you have questions or need assistance with voting your shares, please call our proxy information line at 1-800-283-5915, or contact your financial representative. 288864 6/14
